COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER ON MOTION FOR REHEARING

Appellate case name:       Stephen Clark Webb v. The State of Texas

Appellate case number:     01-14-00174-CR

Trial court case number: 1389676

Trial court:               337th District Court of Harris County

Date motion filed:         May 1, 2015

Party filing motion:       Appellant

        It is ordered that the motion for rehearing is   DENIED    GRANTED.


Judge’s signature:              /s/ Harvey Brown
                           Acting individually   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Brown and Lloyd


Date:                May 28, 2015